UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-30160
                          Summary Calendar



  JOSEPH GRICE; STANLEY JOHNSON; ENOLA LASSERE; JOHN LUCAS, SR;
        KEVIN M PHILLIPS; ALVIN ROUSSELL; SAMUEL TURNER,

                                               Plaintiffs-Appellants,


                               VERSUS


ST JAMES PARISH; ELWYN BOCZ; TIMOTHY ROUSSEL; ERIC POCHE; RALPH A
  PATIN, JR; OLIVER COOPER, SR; ELTON AUBERT; JAMES BRAZAN; and
                          JODY CHENIER,

                                               Defendants-Appellees.




          Appeal from the United States District Court
  For the Eastern District of Louisiana, New Orleans Division
                           (98-CV-2849-F)
                           April 18, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

      Appellants argue that the magistrate judge erred by concluding

that their former attorney had actual authority to settle their



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
Title VII claims.      During a bench trial, the Appellants’ former

attorney testified that she received a settlement offer from the

defendants on August 12, 1999 and obtained actual authority to

accept the defendants’ offer through telephone conversations with

each plaintiff on the same day. The Appellants testified that they

did   not   give   their   attorney   permission   to   settle   over   the

telephone.    They claimed that they met as a group with the attorney

on August 12, at which time they expressed their dissatisfaction

with the offer. Appellants testified that their attorney never had

authority to settle the case.

      In his Order and Reasons, the magistrate judge found that the

evidence supported the attorney’s version of the events. The judge

concluded that the attorney had actual authority to settle the case

on August 12, 1999.        Once the attorney accepted the offer, the

litigants were bound by the oral settlement agreement.           See Noble

Drilling, Inc. v. Davis, 64 F.3d 191, 195 (5th Cir. 1995) (citing

Strange v. Gulf & South American Steamship Co., 495 F.2d 1235 (5th

Cir. 1974).

      Appellants’ only argument on appeal is that the trial court

erred by accepting the attorney’s testimony rather than their

perception of the events. We review the magistrate judge’s factual

findings for clear error.      See Lockette v. Greyhound Lines, Inc.,

817 F.2d 1182, 1185 (1987).      In cases where the plausibility of a

witness’s testimony is questioned on appeal, we defer to the trial


                                      2
court’s credibility assessment. See Canal Barge Co., Inc. v. Torco

Oil Co., 220 F.3d 370, 375 (5th Cir. 2000).          “We are reluctant to

set   aside   findings   that   are       based   upon   a   trial   judge’s

determination of the credibility of witnesses giving contradictory

accounts.”    Id.

      After reviewing the testimony and evidence admitted at trial,

we find the magistrate judge did not clearly err in adopting the

attorney’s version of the facts over the Appellants’. The judgment

enforcing the settlement agreement is therefore affirmed.

AFFIRMED




                                      3